Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 1 of 23




                Exhibit A
                               Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 2 of 23




ThermoLife International, LLC
v.
Human To The Power Of N, Company d/b/a HumanN

Hearing on HumanN’s Request for Anti-Interference Injunction
April 30, 2021




Norton Rose Fulbright US LLP
                Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 3 of 23

Overview


• The Parties
• The Lawsuit & ThermoLife’s Initiation of Amazon’s Patent Evaluation
• Overview of Amazon’s Patent Evaluation Process
• HumanN’s Request for Anti-Suit Injunction
• The Unterweser Factors




2
        Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 4 of 23

Who Is HumanN?




3
                   Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 5 of 23

Who is ThermoLife?
• Has filed over 140 patent infringement actions against manufacturers and sellers
  of dietary supplements since 2011
• Has been recognized as a very litigious plaintiff
         – ThermoLife Int’l, LLC v. Vital Pharms., Inc., No. 14-cv-2449, 2014 WL 12235190, at *2 n.2
           (C.D. Cal. Aug. 15, 2014) (referencing article titled “ThermoLife named third biggest Patent
           Troll of 2013”).

• Currently, HumanN is ThermoLife’s target de jure:
         – This is the third federal lawsuit filed by ThermoLife against HumanN




4
           Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 6 of 23

Timeline


    February 11                       April 1                           April 7

    ThermoLife                    ThermoLife
                                                                      HumanN
       Sues                        Initiates
                                                                     Applies for
    HumanN in                      Amazon
                                                                       TRO
    This Court                      Process




5
                     Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 7 of 23

ThermoLife’s Lawsuit

       Patent               Claim           SuperBeets            BeetElite             Neo40

    No. 9,180,140          Claim 1


    No. 8,455,531         Claim 62


    No. 10,555,968        Claim 45




6
                     Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 8 of 23

ThermoLife’s Patent Evaluation Request

       Patent               Claim           SuperBeets            BeetElite             Neo40

    No. 9,180,140          Claim 1


    No. 8,455,531         Claim 62


    No. 10,555,968        Claim 45




7
             Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 9 of 23

ThermoLife’s Patent Evaluation Request




      Same Products                Same ’968 Patent                 Same Claim 45




8
    Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 10 of 23




9
     Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 11 of 23




10
          Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 12 of 23

Amazon’s Patent Evaluation Process




11
                        Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 13 of 23

Amazon’s Patent Evaluation Process
• For patent owners
     – Initiated by owners

     – Power to terminate retained by owners

• Overseen by third-party evaluator
     – Sets briefing schedule

     – Renders decision on patent infringement

     – Evaluator is paid by losing party

• No discovery, hearing, or trial and limited defenses only
• No process for reconsideration

12
                 Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 14 of 23

Amazon’s Patent Evaluation Process
• If HumanN does not to participate:




• If HumanN participates and is found to infringe:




13
                                      Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 15 of 23

Patent Evaluation Process = Ad Hoc Arbitration
• “District of Amazon Federal Court – a faster and less expensive venue that’s a
  viable alternative to federal court . . . ”1

• “[A] streamlined arbitration mechanism for deciding patent infringement
  complaints lodged against a third-party Amazon seller . . . ”2



 ----------------------------------
 1. Ryan Vachon, May 2019 IP Update:          Amazon Enters the Fray of Intellectual Property Disputes, JDSupra.com (June 5, 2019),
    https://www.jdsupra.com/legalnews/what-patent-owners-and-product-sellers-27093/ (emphasis added).
 2. Gaston        Kroub,       Arbitration       in       the       Age         of        Amazon,      ABA         (Sept.         22,      2019),
    https://www.americanbar.org/groups/intellectual_property_law/publications/landslide/2019-20/September-October/arbitration-in-the-age-amazon/
    (emphasis added).


14
                   Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 16 of 23

Anti-Interference Injunction
• Issued to protect a court’s jurisdiction
         – Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 626 (5th Cir. 1996).
• May take the form of an “antisuit” or “anti-interference” injunction
         – Karaha Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d
           357, 364 (5th Cir. 2003).
• Enjoins a litigant’s participation in another forum
         – Laker Airways Ltd. v. Sabena, Belgian World Airlines, 731 F.2d 909, 935-36 (D.C. Cir. 1984).
• Applies to judicial and non-judicial proceedings
         –   Anderson v. Beland, 672 F.3d 113, 141 (2d Cir. 2011).




15
                    Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 17 of 23
Anti-interference injunctions depend on
considerations unique to that context
“Although both the district court and the parties discussed all four prerequisites to the
issuance of a traditional preliminary injunction, the suitability of such relief ultimately depends
on considerations unique to antisuit injunctions.”
          – Karaha Bodas Co. v. Negara, 335 F.3d 357, 364 (5th Cir. 2003).

“The Fifth Circuit has adopted a test—often referred to as the Unterweser factors—that weigh
‘the need to prevent vexatious or oppressive litigation and to protect the court's jurisdiction
against the need to defer to principles of international comity.’”
          – Ericsson Inc. v. Samsung Elecs. Co., No. 2:20-CV-00380-JRG, 2021 WL 89980, at *3 (E.D.
            Tex. Jan. 11, 2021) (quoting MWK Recruiting Inc. v. Jowers, No. 19-51064, 2020 WL
            6572570, at *2 (5th Cir. Nov. 6, 2020)).




16
                       Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 18 of 23

Unterweser Framework
An injunction is appropriate when parallel proceedings would:
1.   frustrate a policy of the forum issuing the injunction;
2.   be vexatious or oppressive;
3.   threaten the issuing court’s in rem or quasi in rem jurisdiction; or
4.   prejudice other equitable considerations.

            – In re Unterweser Reederei GMBH, 428 F.2d 888, 890 (5th Cir. 1970), aff’d on reh’g, 446 F.2d
              907 (5th Cir. 1971) (en banc) (per curiam), rev’d on other grounds sub nom.

Proof of one factor is sufficient for a court to issue an anti-interference injunction.
            – E. & J. Gallo Winery v. Andina Licores S.A., 446 F.3d 984, 990 (9th Cir. 2006).




17
                        Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 19 of 23

Factors 1 and 3: ThermoLife’s conduct interferes with
the Court’s jurisdiction and frustrates its policies
• Congress empowered federal courts to adjudicate and, if warranted, to enjoin
  infringement of U.S. patents.
• The Amazon process threatens to:
     – Invade the province of the Court and jury to determine infringement and damages;

     – Further complicate this lawsuit;

     – Frustrate the policies put in place by the Court to ensure fair and speedy resolution of claims; and

     – Allow ThermoLife—an NPE—to obtain a preliminary injunction without satisfying strict requirements
       imposed by federal courts.




18
                         Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 20 of 23

Factor 2: ThermoLife’s conduct is vexatious and
oppressive
• Initiation of parallel proceedings on the same patent claim and accused products
  is inequitable.
     – Enables ThermoLife to obtain preliminary injunction without satisfying stringent requirements

     – Accused products sold on Amazon are a significant portion of HumanN’s annual revenue

     – Amazon process deprives HumanN of the right to fully defend itself

• Amazon Process is duplicative and unnecessary:
     – ThermoLife affirmatively invoked the jurisdiction of this Court

     – Amazon process involves an identical patent infringement claim

• Regardless of Amazon outcome, Waco case continues
19
                        Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 21 of 23
Factor 4: Other equitable considerations weigh in
favor of enjoining ThermoLife
“HumanN will lose one of its primary retail channels, and its customers will be
deprived of one of their most accessible purchasing channels for the
products . . . ” – Flint Declaration, ¶¶ 13-15 (emphasis added).
Damage to brand and goodwill:
     – Customer confusion/frustration when product disappears from Amazon

     – Diminished access

     – Decreased purchasing convenience

     – Decreased product visibility



20
                 Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 22 of 23

A preliminary injunction may be decided on affidavits
or declarations
• Valentine v. Collier, 956 F.3d 797, 801 n.1 (5th Cir. 2020) (“It long has been true
  that parties can present evidence at the preliminary-injunction stage with
  declarations or affidavits.”) (citing Sierra Club, Lone Star Chapter v. FDIC, 992
  F.2d 545, 551 (5th Cir. 1993)).

• Healthpoint, Ltd. v. Stratus Pharm., 273 F. Supp. 2d 769, 777 (W.D. Tex. 2001)
  (Evidence at a hearing on a preliminary injunction need not be “testimonial” and
  affidavits can be considered by the Court.).




21
                                        Case 6:21-cv-00144-ADA Document 37-1 Filed 04/30/21 Page 23 of 23




                                                                                   Law around the world
                                                                                     nortonrosefulbright.com




Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose Fulbright South Africa Inc are separate legal entities
and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright Verein helps coordinate the activities of the members but does not itself provide legal services to
                                                                                             clients.
    References to ‘Norton Rose Fulbright’, ‘the law firm’ and ‘legal practice’ are to one or more of the Norton Rose Fulbright members or to one of their respective affiliates (together ‘Norton Rose
    Fulbright entity/entities’). No individual who is a member, partner, shareholder, director, employee or consultant of, in or to any Norton Rose Fulbright entity (whether or not such individual is
  described as a ‘partner’) accepts or assumes responsibility, or has any liability, to any person in respect of this communication. Any reference to a partner or director is to a member, employee or
                                                     consultant with equivalent standing and qualifications of the relevant Norton Rose Fulbright entity.
The purpose of this communication is to provide general information of a legal nature. It does not contain a full analysis of the law nor does it constitute an opinion of any Norton Rose Fulbright entity
on the points of law discussed. You must take specific legal advice on any particular matter which concerns you. If you require any advice or further information, please speak to your usual contact at
                                                                                         Norton Rose Fulbright.
